DETAILED ACTION
Response to Amendment
Applicant’s amendment filed on April 6, 2022 has been entered. Applicant amends claims 1-4, 8, 9, 16 and 17, cancels claims 10-15, 18 and 19 and adds claims 20-27. Claims 1-9, 16, 17 and 20-27 remain pending.

Response to Arguments
The title as amended is descriptive. Accordingly, the objection to the title is withdrawn.
Applicant's arguments with respect to the prior-art rejection for claim 1 have been considered but are moot in view of the new ground(s) of rejection.  Detailed response is given in the rejections for the respective claims below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7, 16, 17, 21, 22, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. 8,117,349 to Murata et al. (“Murata”).
Regarding claim 1 (currently amended), Murata discloses a device having an image processing function (the MFP 1 of Figs. 1 and 2), the device comprising: 
a memory (Murata, Fig. 2: ROM 12); and 
a processor in communication with the memory (Murata, Fig. 2: CPU 11), wherein the processor is configured to perform: 
displaying a first object and a second object which are associated with the image processing function (Murata, the customize button 38a of Fig. 3D, which is labelled “CPY, NML, A4, PLAIN PAPER, ONE COPY” corresponds to the first object claimed; the customize button 38b of Fig. 3D, which is labelled “FUNCTION 2” in the figure, customized as described further below to the second objects claimed; both of these two buttons are associated to the COPY function); 
detecting an operation of a user (Murata, Fig. 6 and column 9/lines 1-9: after displaying the menu screen 29 at step S1, the system determines which of the misc. buttons have been clicked by the user and whether the user has issued a single click or a double click); 
based on the detected operation that is an operation on the first object, executing the processing with setting parameters (Murata, Fig. 3D and column 7/lines 40-45: when the user double-clicks the customize button 38a, the MFP 1 executes the copy function by using the set value group associated with the customize button 38a);
based on the detected operation that is an operation on the second object, displaying a setting screen to set the setting parameters (see discussion below),
wherein the displaying includes displaying the first object and the second object adjacent to each other (buttons 38a and 38b of Fig. 3D are displayed adjacent of each other).
As described by Murata, a user can assign a set of desirable settings to any of customize buttons 38a-38d (column 5/lines 33-38) following a procedure described at column 5/line 49 – column 6/line 54. By selecting one of the history information buttons 42 displayed in the history display region 40 and associating the selected history information with a desirable customized button 38, a user assigns the set value group included in the history information to the desirable customize button 38 (column 6/lines 19-24). Figs. 3A-3D reflect an example in which the history item selected by the user in Fig. 3D is associated with the customize button 38a labelled “FUNCTION 1”. In a similar fashion, the user may associate a different COPY history information, for example the history information labelled “JUL/07/2007: BEST, A4, GLOSSY PAPER, 3 COPIES” displayed at the top of the history information list to the customize button 38b labelled “FUNCTION 2”. Button 38b associated with the print settings of the “JUL/07/2007: BEST, A4, GLOSSY PAPER, 3 COPIES” history item would correspond to the second object claimed. When a user single-clicks button 38b, the displaying a setting screen to set the setting parameters (Figs. 4A, 4C and column 7/line 62 – column 8/line 3: when the user single-clicks the customize button 38b, a setting screen is displayed as depicted in Fig. 4C).
Regarding claim 2 (dependent on claim 1, currently amended), Murata discloses 
wherein the first object and the second objects are further associated with a setting value (as described above, the display object refers to a copy function implemented in the MFP; setting values such as those depicted in on the change screen 49 of Murata’s Fig. 4C are associated with the copy function), and 
wherein the processor is further configured to perform: 
based on the detected operation that is an operation on the first object, executing the processing by reflecting the setting value (Murata’s Figs. 4A-4B and column 7/lines 40-56: the MFP 1 executes the copy function according to the set value group assigned to the customize button clicked); and 
based on the detected operation that is an operation on the second object, displaying the setting screen for the processing in a state where the setting value is reflected (Murata, Figs. 4A and 4C and column 9/lines 44-48: when the function button is single-clicked, the interface of Fig. 4A is displayed; misc. relevant setting values are reflected on the screen).  
Regarding claim 3 (dependent on claim 2, currently amended), Murata discloses wherein in the second object, information indicating the setting value associated with the display object is displayed (Murata, Figs. 4A, 4C and column 7/line 62 – column 8/line 3).  
Regarding claim 7 (dependent on claim 1, original), Murata discloses, wherein the setting screen for the processing is a setting screen in an initial state (Murata, Fig. 4C: all setting items have initial setting values).  
Claim 16 (currently amended) is directed to a method of operation of the device of claims 1 and is rejected on similar grounds.
Claim 17 (currently amended) is directed to a non-transitory computer-readable storage medium storing a program including instructions, which when executed by one or more processors of a device, cause the device to perform the method of claim 16.
Murata discloses such non-transitory computer-readable storage medium (the ROM 12 of Murata’s Fig. 2) and the claims are further rejected based on grounds similar to those used to reject claim 16.
Regarding claim 21 (dependent on claim 1, new), Murata discloses wherein the first object and the second object have a same width, and are displayed lengthwise (as discussed above, buttons located at the position of buttons 38a and 38b of Fig. 3D correspond to the first object and the second object claims; buttons 38a and 38b have the same width and are displayed lengthwise).
Regarding claim 22 (dependent on claim 1, new), Murata discloses wherein the first object and the second object are displayed in a menu screen used for selecting a function to be executed (as discussed above, buttons located at the position of buttons 38a and 38b of Fig. 3D correspond to the first object and the second object claims; buttons 38a and 38b are displayed in the menu screen 29).
Regarding claim 26 (dependent on claim 1, new), Murata discloses wherein the device is an image forming apparatus, and the processing includes at least one of copy, print, and image transmission processes (Murata, Fig. 3A: processing includes photo capture, copy, fax and scan). 
Regarding claim 27 (dependent on claim 1, new), Murata discloses wherein the processor is further configured to perform: based on the detected operation that is an operation on the second object, changing a screen from a screen including the first object and the second object to the setting screen (Figs. 4A, 4C and column 7/line 62 – column 8/line 3: when the user single-clicks the customize button 38b, a setting screen is displayed as depicted in Fig. 4C).   
 
Indication of Allowable Subject Matter
Claims 4-6, 8, 9, 20 and 23-25 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 4 recites the first object and the second object being displayed as a single display object.
Claim 8 recites displaying an image indicating execution of the processing in the first area.
Claim 9 recites displaying an image indicating opening of the setting screen in the second area.
Claim 20 recites the first object and the second object being displayed to configure first and second areas formed by dividing a single button.
Claims 23-25 recite the first object and the second object being displayed as a single display object.
The features identified, in combination with other claim limitations, are neither suggested nor discussed by the previous art of record. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL F. PAYER whose telephone number is (571) 270-7302.  The examiner can normally be reached on Mon and Thu 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Q. Tieu can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PAUL F PAYER/Primary Examiner, Art Unit 2674